Citation Nr: 0107420	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-00 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total evaluation based upon individual 
unemployability.  


REPRESENTATION


Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from August 1948 to May 1952.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 


REMAND

With respect to the TDIU claim, the Board notes that about a 
week after the hearing the veteran underwent a knee 
replacement, and therefore was granted a total rating to be 
in effect for 1 year.  No doubt he will have to be examined 
toward the end of the year to determine the extent impairment 
that is present.  Consequently, the current TDIU claim should 
be deferred pending the outcome of the future examination, 
together with any additional development that might be 
appropriate concerning the other service connected 
disabilities in effect for the veteran.  The veteran should 
notify the RO later this year as to the status of all his 
service connected disabilities and how they affect his 
ability to work.

The appellant has the right to submit additional evidence and 
argument on matters of his claimm.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




